Citation Nr: 0915354	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-06 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for the Veteran's mechanical low back pain, lumbar 
spine compression fracture residuals, and chronic thoracic 
strain. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from June 2000 to August 2000 
and from February 2001 to November 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Winston-Salem, North Carolina, Regional Office which, in 
pertinent part, established service connection for mechanical 
low back pain, lumbar spine compression fracture residuals, 
and chronic thoracic strain; assigned a 20 percent evaluation 
for that disability; and effectuated the award as of November 
8, 2003.  In January 2009, the Board remanded the Veteran's 
appeal to the Indianapolis, Indiana, Regional Office (RO) for 
additional action.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected 
thoracolumbar spine disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
disability evaluation in excess of 20 percent for the 
Veteran's mechanical low back pain, lumbar spine compression 
fracture residuals, and chronic thoracic strain.  The Veteran 
is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue is styled.  


FINDING OF FACT

The Veteran's thoracolumbar spine disability has been 
objectively shown to be manifested by no more than functional 
thoracolumbar spine limitation of motion of forward flexion 
to 60 degrees, extension to 10 degrees, lateral flexion to 10 
degrees, bilaterally, and rotation to 30 degrees, 
bilaterally, due to pain; L2 compression fracture residuals; 
lumbar spine levoscoliosis; lumbar spine spondylosis; 
thoracolumbar spinal tenderness; normal low back muscle tone 
and sensation; and no thoracolumbar paravertebral muscle 
spasm.  


CONCLUSION OF LAW

An initial evaluation in excess of 20 percent for the 
Veteran's mechanical low back pain, lumbar spine compression 
fracture residuals, and chronic thoracic strain is denied.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5235, 5237 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluation for the Veteran's thoracolumbar spine disability, 
the Board observes that the VA issued VCAA notices to the 
Veteran in July 2003, March 2007, June 2007, and June 2008 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and the 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The July 2003 VCAA notice was issued prior to the 
December 2003 rating decision from which the instant appeal 
arises.  

The Board has considered the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which 
addresses the VA's duty to provide specific notice in 
adjudicating claims for increased evaluations.  The instant 
appeal involves the initial evaluation of the Veteran's 
thoracolumbar spine disability.  As the VA's notice 
obligation was satisfied when the RO granted the Veteran's 
claim for service connection, the Court's holding in 
Vazquez-Flores does not govern the instant appeal.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The Veteran's Social 
Security Administration (SSA) records were requested.  
Unfortunately, the SSA responded that the requested 
documentation was not available.  There remains no issue as 
to the substantial completeness of the Veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).  


II.  Historical Review

A July 2003 Army physical evaluation board indicates that the 
Veteran sustained back trauma in a parachute accident.  The 
Veteran was diagnosed with mechanical low back pain and a L2 
compression fracture.  The report of an August 2003 VA 
examination for compensation purposes conducted by C. S. P. 
J., M.D., conveys that the Veteran was diagnosed with L2 
compression fracture residuals and chronic thoracic strain.  
In December 2003, the VA established service connection for 
mechanical low back pain, lumbar spine compression fracture 
residuals, and chronic thoracic strain; assigned a 20 percent 
evaluation for that disability; and effectuated the award as 
of November 8, 2003.  
III.  Evaluation 

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  Vertebral fracture and 
dislocation is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 (2008).  The rating schedule 
does not specifically address mechanical low back pain and 
thoracic strain.  In such situations, it is permissible to 
evaluate the Veteran's service-connected disorder under 
provisions of the schedule which pertain to a closely-related 
disease or injury which is analogous in terms of the function 
affected, anatomical localization and symptomatology.  38 
C.F.R. § 4.20 (2008).  The Board finds that the Veteran's 
service-connected mechanical low back pain and thoracic 
strain are most closely analogous to lumbosacral strain.  
That disability is also to be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2008).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees. 
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  

In his February 2004 notice of disagreement, the Veteran 
asserted that he disagreed with "combining chronic thoracic 
strain with lower back injury" residuals.  

A December 2004 VA treatment record states that the Veteran 
complained of progressive chronic low back pain with 
bilateral upper leg pain.  An impression of "low back pain - 
worse" was advanced.  Contemporaneous VA X-ray studies of 
the lumbosacral spine revealed L2 vertebral body wedging; 
mild levoscoliosis, and mild spondylosis.  

At a July 2005 VA examination for compensation purposes, the 
Veteran complained of thoracic spine and lumbar spine 
stiffness, tightness, and soreness.  He clarified that his 
symptoms were worse in the morning.  On examination of the 
thoracolumbar spine, the Veteran exhibited a range of motion 
of forward flexion to 60 degrees, extension to 10 degrees, 
and lateral flexion to 20 degrees; thoracolumbar spine region 
tenderness; an "unremarkable" sensory examination; and no 
muscle spasm.  A diagnostic impression of "chronic lower 
back compression fracture and with thoracic sprain/strain" 
was advanced.  

At an April 2008 VA examination for compensation purposes, 
the Veteran complained of chronic low thoracic and lumbar 
spine pain which was exacerbated by prolonged sitting and 
standing and by lifting objects weighing more than 10 to 15 
pounds.  He reported that he used a cane during when his low 
back pain flared up.  The Veteran denied experiencing 
radiating pain into the lower extremities.  He was observed 
to walk with a normal gait and to have an erect posture.  On 
examination of the thoracolumbar spine, the Veteran exhibited 
a range of motion of forward flexion to 90 degrees with pain 
after 80 degrees, extension to 30 degrees with pain after 20 
degrees, lateral flexion to 20 degrees, bilaterally, with 
pain after 10 degrees, and rotation to 45 degrees, 
bilaterally, with pain after 30 degrees; normal low back 
muscle tone and sensation; no lumbar spinal tenderness or 
loss of lordosis; and no thoracolumbar paravertebral muscle 
spasm.  Contemporaneous X-ray studies of the lumbar spine was 
reported to be "normal."  The Veteran was diagnosed with 
"mildly active" thoracolumbar strain.  

In his April 2009 Informal Brief of Appellant in Appealed 
Case, the accredited representative advanced that the Veteran 
"was never rated under diagnostic code (DC) 5285" and was 
"entitled to a 10 percent evaluation under DC 5285 
retroactive to his initial rating of December 24, 2003, with 
an effective date of November 8, 2003."  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran's thoracolumbar spine disability has been objectively 
shown to be manifested by no more than functional 
thoracolumbar spine limitation of motion of forward flexion 
to 60 degrees, extension to 10 degrees, lateral flexion to 10 
degrees, bilaterally, and rotation to 30 degrees, 
bilaterally, due to pain; L2 compression fracture residuals; 
lumbar levoscoliosis; lumbar spondylosis; thoracolumbar 
spinal tenderness; normal low back muscle tone and sensation; 
and no thoracolumbar paravertebral muscle spasm.  Such 
findings clearly merit assignment of at least a 20 percent 
evaluation under the provisions of the General Rating Formula 
for Diseases and Injuries of the Spine.  Such evaluation 
encompasses the disability picture arising from all of the 
Veteran's service-connected thoracolumbar spine disorders.  
In the absence of either functional limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, an 
initial schedular evaluation in excess of 20 percent for the 
Veteran's thoracolumbar spine disability is not warranted.

The accredited representative asserts that the Veteran is 
entitled to "a 10 percent evaluation under" 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2003).  The Board observes 
that 38 C.F.R. § 4.71a, Diagnostic Code 5285 was eliminated 
and replaced by 38 C.F.R. § 4.71a, Diagnostic Code 5235 in 
the Secretary of the VA's September 26, 2003, amendment of 
the rating schedule.  The amended regulation was effectuated 
prior to November 8, 2003, the effective date for the award 
of service connection for the Veteran's thoracolumbar spine 
disability.  Therefore, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003) may not be utilized to evaluate 
the Veteran's service-connected L2 compression fracture 
residuals.  

The Veteran's clinical findings fall directly within the 
criteria for an initial 20 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5237 
(2008).  Given that fact, referral for consideration of 
assignment of an evaluation on an extra-schedular basis is 
not warranted. 38 C.F.R. § 3.321(b)(1) (2008).  Therefore, 
the Board concludes that an initial evaluation in excess of 
20 percent is not warranted for the Veteran's mechanical low 
back pain, lumbar spine compression fracture residuals, and 
chronic thoracic strain at any time during the pendency of 
this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

An initial evaluation in excess of 20 percent for the 
Veteran's mechanical low back pain, lumbar spine compression 
fracture residuals, and chronic thoracic strain is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


